 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   Federal Home Loan Mortgage         No.   2:19-cv-2438-JAM-AC-PS
     Corporation, its assignees
12   and/or successors,
13                  Plaintiff,          SUA SPONTE ORDER REMANDING
                                        ACTION TO STATE COURT
14        v.
15   Ronald A. McMahon, Staci
     McMahon, and Does 1-10,
16   inclusive,
17                  Defendants.
18

19        The undersigned revokes any actual or anticipated referral

20   to a Magistrate Judge for the purposes of Findings and

21   Recommendations in this case.   See Local Rule 302(d)

22   (“Notwithstanding any other provision of this Rule, a Judge may

23   retain any matter otherwise routinely referred to a Magistrate

24   Judge.”).

25        On December 5, 2019, Defendants Ronald and Staci McMahon

26   filed a Notice of Removal with this Court, seeking to remove an

27   action from Shasta County Superior Court.    Notice of Removal, ECF

28   No. 1.    For the following reasons, the Court sua sponte REMANDS
                                       1
 1   this case to Sacramento County Superior Court.

 2        Under 28 U.S.C. § 1441(a), a defendant may remove an action

 3   to federal court if the district court has original jurisdiction.

 4   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

 5   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

 6   Cir. 2003)).   If at any time before final judgment it appears

 7   that the district court lacks subject matter jurisdiction, the

 8   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a

 9   defendant seeking to remove an action to federal court must file
10   a notice of removal within thirty days of receiving a copy of the
11   initial pleading.   28 U.S.C. § 1446(b).   A defendant seeking
12   removal of an action to federal court has the burden of
13   establishing federal jurisdiction in the case.     California ex
14   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).

15        Defendants are attempting to remove an unlawful detainer

16   action under 28 U.S.C. § 1331.   They contend this Court has

17   federal question jurisdiction because Plaintiff’s complaint

18   “expressly references and incorporates” the Protecting Tenants at

19   Foreclosure Act, 12 U.S.C. § 5201.    Notice of Removal at 2-3.
20        Federal courts are courts of limited jurisdiction and lack

21   inherent or general subject matter jurisdiction.    Federal courts

22   can adjudicate only those cases authorized by the United States

23   Constitution and Congress.   Generally, those cases involve

24   diversity of citizenship or a federal question, or cases in which

25   the United States is a party.    Kokkonen v. Guardian Life Ins.

26   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545

27   (1989).   Federal courts are presumptively without jurisdiction

28   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
                                       2
 1   matter jurisdiction is never waived and may be raised by the

 2   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,

 3   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be

 4   more jealously guarded by a court than its jurisdiction.

 5   Jurisdiction is what its power rests upon.   Without jurisdiction

 6   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.

 7   1988).

 8        The Ninth Circuit has held that the removal statute should

 9   be strictly construed in favor of remand and against removal.
10   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
11   2005).   The “strong presumption” against removal jurisdiction

12   means that the defendant always has the burden of establishing

13   that removal is proper.   Nishimoto v. Federman–Bachrach &

14   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche

15   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal

16   jurisdiction must be rejected if there is any doubt as to the

17   right of removal in the first instance.   Gaus v. Miles, Inc., 980

18   F.2d 564, 566 (9th Cir. 1992).

19        In this case, Defendants are unable to establish subject
20   matter jurisdiction before this Court because the complaint filed

21   in the state court contains a single cause of action for unlawful

22   detainer based on California Code of Civil Procedure § 415.45.

23   Unlawful detainer actions are strictly within the province of

24   state court.   A defendant’s attempt to create federal subject

25   matter jurisdiction by adding claims or defenses to a notice of

26   removal will not succeed.   Vaden v. Discover Bank, 556 U.S. 49,

27   50 (2009) (federal question jurisdiction cannot “rest upon an

28   actual or anticipated counterclaim”); Valles v. Ivy Hill Corp.,
                                      3
 1   410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law defense to a

 2   state-law claim does not confer jurisdiction on a federal court,

 3   even if the defense is that of federal preemption and is

 4   anticipated in the plaintiff’s complaint.”).

 5        In determining the presence or absence of federal

 6   jurisdiction in removal cases, the “well-pleaded complaint rule”

 7   applies, “which provides that federal jurisdiction exists only

 8   when a federal question is presented on the face of the

 9   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
10   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well

11   established that plaintiff is the ‘master of her complaint’ and

12   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.

13   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.

14   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.

15   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law

16   that a cause of action arises under federal law only when the

17   plaintiff’s well-pleaded complaint raises issues of federal

18   law.”).

19        Plaintiff’s complaint raises a single state law claim.    The
20   face of a properly-pled state law unlawful detainer action does

21   not present a federal question.   Therefore, Plaintiff’s complaint

22   avoids federal question jurisdiction.   Defendants cannot inject a

23   federal issue through their answer or demurrer.

24        Accordingly,

25        1. This action is remanded forthwith to the Shasta County

26             Superior Court for lack of subject matter jurisdiction;

27             and

28        2. The Clerk of the Court is directed to close this case.
                                       4
 1   IT IS SO ORDERED.

 2   Dated:    December 6, 2019

 3                                /s/ John A. Mendez________________

 4                                United States District Court Judge

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                    5
